Appeal by the plaintiff (1) from stated portions of an order of the Supreme Court, Kings County (Bruno, J.), dated June 7, 2001, and (2), as limited by his brief, from stated portions of an order of the same court dated January 9, 2003.
Ordered that the appeal from the order dated June 7, 2001, is dismissed, as that order was superseded by the order dated January 9, 2003; and it is further,
Ordered, that the order dated January 9, 2003, is affirmed with one bill of costs, for reasons stated by Justice Bruno at the Supreme Court; and it is further,
Ordered that one bill of costs is awarded to the respondents. Florio, J.P., Krausman, Schmidt and Townes, JJ., concur.